Citation Nr: 1514806	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2009, the Veteran was afforded a hearing before a Decision Review Officer (DRO) of the RO.  In September 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the proceedings are of record.

When the case was most recently before the Board in August 2014, it was denied in part and remanded in part.  The case has since returned to the Board for further appellate action. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).






FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant's authorized representative that the appellant desires to withdraw her appeal for service connection for psychiatric disability, lumbosacral spine disability, and cervical spine disability. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for psychiatric disability, lumbosacral spine disability, and cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's authorized representative informed the Board in correspondence submitted in March 2015 that the appellant desires to withdraw her appeal for service connection for psychiatric disability, lumbosacral spine disability, and cervical spine disability.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for entitlement to service connection for a psychiatric disability is dismissed.

The appeal for entitlement to service connection for a lumbosacral spine disability is dismissed.

The appeal for entitlement to service connection for a cervical spine disability is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


